 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SKYLER TRUJILLO,                                   No. 2:16-cv-1456 DB P
12                       Plaintiff,
13            v.                                         ORDER TO SHOW CAUSE
14    NOFSINGER,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983. Plaintiff alleges defendants violated his rights under the Eighth Amendment by

19   assaulting him, failing to provide him proper medical treatment for his injuries, and denying him

20   due process.

21          By order dated September 25, 2018, the court screened plaintiff’s complaint and found he

22   stated a cognizable excessive force claim, but that his other allegations failed to state a claim.

23   (ECF No. 10.) Plaintiff was ordered to respond to notify the court regarding whether he wished

24   to proceed with the complaint as screened or to amend the complaint. Plaintiff was given

25   fourteen days to file a response and warned that failure to respond to the court’s order would

26   result in a recommendation that this action be dismissed. Those fourteen days have passed and

27   plaintiff has not notified the court regarding how he would like to proceed, filed an amended

28   complaint, or otherwise responded to the court’s order.
                                                        1
 1            Accordingly, IT IS HEREBY ORDERED that within fourteen days of the date of this

 2   order plaintiff shall complete and return the attached form notifying the court whether he wants to

 3   proceed on the screened complaint or file an amended complaint. If he fails to do so the court

 4   will recommend that this action be dismissed for plaintiff’s failure to comply with court orders

 5   and failure to prosecute. See E.D. Cal. R. 110; Cal. R. 183(b); Fed. R. Civ. P. 41.

 6   Dated: October 25, 2018

 7

 8

 9

10

11

12   DLB:12
     DB/prisoner-civil rights/truj1456.osc
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SKYLER TRUJILLO,                                No. 2:16-cv-1456 DB P
12                       Plaintiff,
13           v.                                       PLAINTIFF’S NOTICE ON HOW TO
                                                      PROCEED
14    NOFSINGER,
15                       Defendants.
16

17          Check one:
18   _____ Plaintiff wants to proceed immediately on his Eighth Amendment claims against
19          defendant Nofsinger without amending the complaint. Plaintiff understands that by going
20          forward without amending the complaint he is voluntarily dismissing his claims against
21          defendants John Doe 1 – 10 without prejudice.
22

23   _____ Plaintiff wants to amend the complaint.
24

25   DATED:_______________________
26                                               Skyler Trujillo
27                                               Plaintiff pro se

28
                                                     3
